This cause was tried before the court without a jury, and judgment entered March 29, 1913. Motion for new trial overruled April 18, 1913. Appeal perfected to the Court of Civil Appeals at Galveston May 8, 1913, and the record filed in that court on the 17th day of July, 1913, the record having been delivered to the attorneys for the appellant on July 11, 1913, by the clerk of the district court, and it appears that no brief has been filed in the court below or in the Court of Civil Appeals. On February 11, 1914, in pursuance of an order of the Supreme Court, the cause was transferred to this court and was duly submitted on April 16, 1914; the record having been filed in this court since March 2, 1914. On April 11, 1914, the appellees filed their motion to dismiss this appeal because the appellant had failed to comply with the law in filing her brief in the court below and in this court. On April 14, 1914, the appellant filed in this court a motion to file briefs, tendered briefs with the motion, and also on said day filed a contest to appellees' motion to dismiss the appeal. The cause is now before us upon appellees' motion to dismiss the appeal.
Article 2115, Rev.Civ.St. 1911, is as follows: "Not less than five days before the time of filing of the transcript in the Court of Civil Appeals the appellant or plaintiff in error shall file with the clerk of the district court a copy of his brief, which shall be by the clerk" of the district court "deposited with the papers of the cause, with the date of filing indorsed thereon; and the clerk shall forthwith give notice to the appellee or defendant in error, or his attorney of record, of the filing of such brief, and that in twenty days after such notice the appellee or defendant in error shall file a copy of his brief with the clerk of said court below, and with the clerk of the Court of Civil Appeals four copies."
We have examined the grounds of contest set out by appellant in resisting the motion to dismiss and are of the opinion that they are wholly insufficient to excuse her disregard of the provisions of the statute quoted.
It therefore becomes our duty to grant appellees motion and dismiss this appeal. Bowden v. Patterson, 108 S.W. 177, and authorities therein cited.